Citation Nr: 0936772	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-19 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  What evaluation is warranted for left knee retropatellar 
pain syndrome from September 1, 2001 to January 9, 2003?

2.  What evaluation is warranted for left knee retropatellar 
pain syndrome from January 10, 2003?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 
2001.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
which granted service connection for left knee retropatellar 
pain syndrome, and assigned a noncompensable evaluation, 
effective September 1, 2001. The Veteran appealed the 
assignment of the initial evaluation.

In a March 2003 rating decision the RO increased the 
evaluation to 10 percent, effective January 10, 2003.  The 
Veteran appealed the evaluation assigned.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later 
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999). Inasmuch as the above rating 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies.

In June 2007, the Veteran testified before the undersigned 
Veterans Law Judge at the Waco RO. A copy of the transcript 
is of record.

In September 2007, the claim was remanded for further 
development.  It is now returned to the Board for appellate 
review.


FINDING OF FACT

At no time since September 1, 2001, has the appellant's left 
knee retropatellar pain syndrome been manifested by objective 
and credible evidence of slight recurrent subluxation or 
lateral instability, flexion limited to 45 degrees, or 
extension limited to 10 degrees, even taking into account his 
complaints of pain.


CONCLUSIONS OF LAW

1.  Between September 1, 2001 to January 9, 2003, the 
criteria for a compensable disability rating for left knee 
retropatellar pain syndrome were not met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 
4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5024, 
5257, 5260, 5261 (2008).

2. Since January 10, 2003, the criteria for a disability 
rating in excess of 10 percent for left knee retropatellar 
pain syndrome have not been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5024, 5257, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As service connection, initial ratings, and effective dates 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.  VA has fulfilled its duty to assist 
the Veteran in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The Veteran has submitted private 
medical records.  The claimant was been afforded a meaningful 
opportunity to participate in the adjudication of the claims, 
and the claimant was provided the opportunity to present 
pertinent evidence and testimony. There is not a scintilla of 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Solomon v. Brown, 6 Vet. App. 
396, 402 (1994).  In Fenderson, it was held, however, that at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.  Fenderson, 12 
Vet. App. at 126.  Hence, the following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

When evaluating a loss of range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

The normal range of knee motion is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2009).

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray is rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the joint 
involved, which in this case is the knee.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  

In a precedent opinion by VA General Counsel, it was held 
that separate ratings may be assigned in cases where a 
service-connected knee disorder includes both arthritis and 
instability, provided, of course, that the degree of 
disability is compensable under each set of criteria. 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).

In VAOGPREC 9-2004; 69 Fed.Reg. 59990 (2004) it was held that 
despite motion being in one plane the two motions, flexion (a 
retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping.  
Hence, separate ratings may be assigned for a compensable 
limitation of knee flexion (Diagnostic Code 5260) and for a 
compensable limitation of knee extension (Diagnostic Code 
5261) without violation of the rule against pyramiding, at 38 
C.F.R. § 4.14, regardless whether the limited motions are 
from the same or different causes.

Where there is slight recurrent subluxation or lateral 
instability of the knee, a 10 percent rating is assigned.  
Where there is moderate recurrent subluxation or lateral 
instability a 20 percent evaluation will be assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5259 pertains to cartilage, semilunar, 
removal of, symptomatic and warrants a maximum 10 percent 
evaluation.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 pertains to limitation of flexion of the 
knee.  This code provides that flexion limited to 30 degrees 
warrants a 20 percent evaluation.  Flexion limited to 45 
degrees warrants a 10 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 pertains to limitation of extension of 
the knee. This code provides that extension limited to 15 
degrees warrants a 20 percent evaluation; and, extension 
limited to 10 degrees warrants a 10 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Background

The Veteran was afforded a VA examination in March 2001 while 
still on active duty.  He reported a history of left knee 
pain since about 1993. He denied a history of trauma.  He had 
increased discomfort when running as well as occasional 
swelling after increased activities such as running. He had 
no history of inflammation, locking, or instability of the 
left knee. He had been treated in the past with nonsteroidal 
anti-inflammatory medications, temporary duty modifications, 
rest, and knee support.  

The examiner noted that the Veteran's gait, posture, and 
balance were normal.  He used no assistive devices to 
ambulate.  There was no evidence of rashes, lesions, 
inflammation, scarring or deformity.  On examination the 
knees were essentially symmetrical.  The left knee joint was 
stable anteriorly, posteriorly and laterally. Range of motion 
stuffy revealed flexion to 130 degrees and extension to 0 
degrees.  There was no evidence of increased discomfort or 
loss of mobility.  The diagnosis was retropatellar pain 
syndrome of the left knee.

The Board notes that the file contains a VA examination dated 
in March 2002, which appears to be a duplicate of the March 
2001 VA examination.  

In a January 2003 VA examination, the Veteran reported 
episodes of the left knee giving way, and recently locking.  
He had no history of injuries or surgery to the left knee, 
but reported having a knee brace issued to him in service. 
The examiner noted that the left knee condition had a minimal 
effect on his job.  The disorder affected his ability to run, 
jump and climb ladders. 

On examination the knees were symmetrical. Range of motion of 
the left knee was flexion to 115 degrees, and extension to 0 
degrees, with complaints of pain with flexion at 100 to 115 
degrees and extension to 0 degrees.  The pain was localized 
to the lateral knee joint with a suggestion of grinding or a 
click with McMurray testing.  There was no effusion, redness, 
or atrophy.  There was no instability of the posterior and 
anterior cruciate ligaments.  There was no laxity.  His 
strength, distal pulse, and deep tendon reflex were normal.  
X-rays of the left knee were normal. The examiner noted that 
while the Veteran was initially diagnosed with left knee, 
retropatellar pain syndrome, the examination suggested a 
diagnosis of medial meniscus dysfunction.

The Veteran was afforded a VA examination in March 2005.  He 
complained of knee locking, as well as an achy feeling around 
and behind the patella upon standing, with prolonged 
ambulation, and with squatting.  He denied a history of the 
knee giving way, instability, or fatigability.  He did 
complain of decreased endurance.  He was not receiving 
treatment, and not undergone surgery sustained a left knee 
injury.  Examination revealed a normal range of left knee 
motion.  Left knee X-rays from September 2004 were noted to 
have been normal. The examiner noted that the condition did 
not affect his ability to exercise or with recreational 
activities, and had minimal effect on his job. 

At a VA examination in May 2009, he reported sharp 
retropatellar pain whether at rest or during activities.  The 
pain reportedly radiated to the lateral aspect of the left 
knee joint to the popliteal fossa; swelling around the 
patella.  He stated that the knee occasionally gave way, and 
he complained of feeling lateral instability which prompted 
him to wear a brace.  The examiner noted that repetitive 
motion against body weight did not decrease the range of 
motion or function, or impaired his gait.

The examiner noted that the left knee was stable.  There was 
no edema, swelling, or effusion.  The examiner stated that 
the examination was less than satisfactory because the 
Veteran stiffed the left knee joint during the examination.  
While the Veteran demonstrated 90 degrees of flexion while 
sitting prior to his examination, on examination he flexed to 
only 30 degrees, and to only 50 degrees after being urged to 
show a little more effort.  There was some retropatellar 
crepitus noted, but lots of subjective guarding during 
examination.  Notably, there was no guarding shown prior to 
the examination.  The examiner noted that left knee extension 
was to 0, and flexion was variable from 50 degrees during 
examination to 90 degrees when sitting unaware.  X-rays 
showed no evidence of acute fracture or dislocation, no 
evidence of knee joint effusion, no scleroytic or lytic bone 
lesion, no evidence of narrowing of the medial or lateral 
knee joint compartment, and no radiopaque foreign bodies.   



Analysis

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
initial compensable evaluation for the appellant's left knee 
disorder from September 1, 2001; and against a rating in 
excess of 10 percent for a left knee disorder from January 
10, 2003.  

First, while the appellant subjectively complained of lateral 
instability at his 2009 VA examination, multiple objective 
examinations throughout the appellate term revealed no 
objective evidence of recurrent subluxation or lateral 
instability.  Hence, a compensable rating is not in order 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 at any time.

Second, at all times the Veteran demonstrated full extension 
of the left knee.  As a compensable rating requires at least 
a 15 degree loss of extension, a compensable rating is not in 
order under 38 C.F.R. § 4.71a, Diagnostic Code 5261 at any 
time.

Third, at all times the most probative evidence shows that 
the appellant could demonstrate flexion to at least 50 
degrees.  While the 2009 VA examination initially showed 
flexion to only 30 degrees, with further effort the appellant 
showed flexion to 50 degrees.  More importantly, when the 
Veteran did not realize that he was being watched he showed 
at least 90 degrees of flexion.  This raises grave questions 
concerning the appellant's cooperation during the 2009 VA 
examination, and it is the appellant's fundamental duty to 
cooperate with examiners.  As a compensable rating requires 
that flexion be limited to at least 45 degrees, the Board 
does not find a compensable rating to be in order under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 at any time.

The Board acknowledges that a compensable rating has been 
assigned since January 10, 2003.  Perhaps such a rating was 
in order under the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2008).  But with respect to the question whether an 
increased rating is warranted at any time during the 
appellate term, the evidence overwhelmingly is against such a 
claim.  Hence, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

A compensable evaluation for a left knee retropatellar pain 
syndrome from September 1, 2001 to January 9, 2003, is 
denied.

An evaluation in excess of 10 percent for a left knee 
retropatellar pain syndrome from January 10, 2003, is denied 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


